INVESTOR PRESENTATION Fourth Quarter, 2014 Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995: Statements in this presentation regarding The Bancorp, Inc.’s business that are not historical facts are “forward-looking statements” that involve risks and uncertainties. These statements may be identified by the use of forward-looking terminology, including the words “may,” “believe,” “will,” “expect,” “anticipate,” “estimate,” “intend,” “plan," or similar words. These forward-looking statements are based upon the current beliefs and expectations of The Bancorp, Inc.’s management and are inherently subject to significant business, economic, regulatory, and competitive uncertainties and contingencies, many of which are difficult to predict and beyond our control.For further discussion of these risks and uncertainties, see the “risk factors” sections of TheBancorp,Inc.’s Annual Report on Form 10-K for the year ended December 31, 2013, Quarterly Report on Form 8-K for the three months, and year ended December 31, 2014, and other of its public filings with the SEC. In addition, these forward-looking statements are subject to assumptions with respect to future strategies and decisions that are subject to change.Actual results may differ materially from the anticipated results discussed in these forward- looking statements. The forward-looking statements speak only as of the date of this presentation. The Bancorp, Inc. does not undertake to publicly revise or update forward-looking statements in this presentation to reflect events or circumstances that arise after the date of this presentation, except as may be required under applicable law. FORWARD LOOKING STATEMENTS 2 •Strategic Goal: –Create and grow a stable, profitable institution with the optimum reliance on capital, risk management and technology, and manage it with knowledgeable and experienced management and senior officers •Tactical Approach: –Deposits - Utilize a branchless banking network to gather scalable deposits through strong contractual relationships at costs significantly below peers –Assets - Focus on asset classes including loans and securities appropriate to our expertise to achieve returns above risk-adjusted peer net interest margins –Non-Interest Income - Grow non-interest income disproportionately in relation to non-interest expense through our deposit and asset approaches –Operating Leverage - Leverage infrastructure investment to grow earnings by creating efficiencies of scale PLANNING FOR GROWTH WITH SAFETY AND SOUNDNESS 3 PLANNING FOR GROWTH 4 Sources: Federal Reserve, FRB Boston, FRB Philadelphia, SRI Consulting, University of Michigan, Mintel, Celent, Bank of America, comScore, Nielsen Mobile, Wall Street Journal, AlixPartners, Pew Research Center BUSINESS MODEL: A DISTINCT BUSINESS STRATEGY (1) 5 SpecialtyFinancePayments Securities Portfolio Primarily highly rated government obligations & corporate securities •Interest Income Government Guaranteed Lending (GGL) Includes loans to franchisees; 51% of which have a 75% guaranty by the U.S. government •Interest Income Commercial Mortgage-Backed Securities (CMBS) Commercial Loan Sales •Non-Interest Income •Interest Income Leasing Automobile Fleet Leasing •Interest Income •Non-Interest Income Prepaid Cards Open Loop Prepaid Cards •Deposits •Non-Interest Income Healthcare Health Savings Accounts and Flexible Spending Accounts •Deposits •Non-Interest Income Payment Acceptance Credit, Debit Card, and ACH Processing •Deposits •Non-Interest Income Institutional Banking Deposits and Loans for Clients of Wealth Firms •Interest Income •Deposits •Non-Interest Income REVENUE Payments: 69% Specialty Finance: 31% Corporate (1)For reconciliation detail, please see Appendix, page 21. REVENUE COMPOSITION 6 Post Provision Income (1) $ (1)For reconciliation detail, please see Appendix, page 22. (2)Compound annual growth rate is calculated for the years 2010 through 2014. PREPAID GROSS DOLLAR VOLUME (GDV)(1) AND CARDHOLDER GROWTH 7 (1)Gross Dollar Volume (GDV) is the total amount spent on all cards outstanding within a given period. GDV is further broken out according to volume by contract year. (2)Compound annual growth rate is calculated for the years 2010 through 2014. $ NON-INTEREST INCOME-GENERATING STRATEGIES: GROWTH AND SUSTAINABILITY 8 15% Decrease $ 8% -6% 28% 34% 14% -120% 73% (1)Compound annual growth rate is calculated for the years 2010 through 2014. (2)Excludes gains on sales of investment securities. For reconciliation detail, please refer to the Non-Interest Income section of Post Provision Income Reconciliation, in the Appendix (page 22). SCALABLE BUSINESS MODEL: NON-INTEREST INCOME / NON-INTEREST EXPENSE(1) 9 (1)For reconciliation detail, please refer to Appendix, page 23. (2)Compound annual growth rate is calculated for the years 2010 through 2014. (3)Peers are comprised of insured commercial banks having assets greater than $3 billion; Data Source: Uniform Bank Performance Report; Peer data for 2014 is as of Q3 2014. Columns represent TBBK SCALABLE BUSINESS MODEL: NON-INTEREST EXPENSE/AVERAGE EARNING ASSETS(1) 10 (1)For reconciliation detail, please refer to Appendix, page 23.Assets Held for Sale, from discontinued operations, are assumed to be reinvested and are included in the calculation. (2)Source: BankRegData.com. COMPRESSED INTEREST RATE ENVIRONMENT: NET INTEREST INCOME GENERATORS 11 (1)Compound annual growth rate is calculated for the years 2010 through 2014. $ ADJUSTED OPERATING EARNINGS(1) 12 $ (1)For reconciliation detail, please see Appendix, page 24. CATEGORY (in thousands) 2.57% 4.23% 6.12% 3.33% 3.36% 67 2.50% Discontinued Business Line* (formerly Community Bank) 3.65% 13 •Investment Securities –High credit quality tax exempt municipal obligations –U.S. Government agency securities and other highly rated mortgage-backed securities –Corporate securities which, like other purchases, are validated and monitored by independent credit advisory specialists •Institutional Banking –15 affinity groups, managing & administering $2.7 trillion in assets •SEI Investments, Legg Mason, AssetMark Trust Company, Franklin Templeton –Generates security backed lines of credit and other loans •Government Guaranteed Lending –Loans from $150,000 to $5.0 million including loans to franchisees such as UPS Stores, Massage Envy, FASTSIGNS and Save a Lot, approximately 51% of which have a 75% guaranty by the U.S. Small Business Administration –National lending in Financial Practice Acquisitions, Franchise and Healthcare- professionals •Leasing –Well-collateralized automobile fleet leasing •Average transaction: 8-15 automobiles, $350,000 •31% of portfolio leased by local, state, and federal government agencies •CMBS –Loans which are generated for sale into CMBS markets that are held until sold •Consumer/Other –Home equity lines of credit and other consumer loans; commercial financing related to student loans (1) Yield is on a tax equivalent basis. *Discontinued Business Line is not included in the pie chart. ASSET QUALITY OVERVIEW 14 Reserves/Loans (1)Source: BankRegData.com (2)Texas Ratio (Non-accrual Loans + Restructured Loans + Loans 90+ days past due + OREO)/(Loss Reserves + Tangible Equity).
